 


114 HR 1447 IH: Perkins Modernization Act of 2015
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1447 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Kennedy (for himself, Mr. Kinzinger of Illinois, Mr. Rodney Davis of Illinois, and Mr. Polis) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Carl D. Perkins Career and Technical Education Act of 2006 to improve the Act. 
 
 
1.Short titleThis Act may be cited as the Perkins Modernization Act of 2015. 2.PurposesSection 2 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301) is amended— 
(1)in paragraph (1), by striking , or high demand occupations in current or emerging professions and inserting employment in current or emerging in-demand industry sectors or occupations; (2)in paragraph (6), by striking and at the end; 
(3)in paragraph (7), by striking the period at the end and inserting a semicolon; and (4)by adding at the end the following: 
 
(8)aligning the skills, certifications, and credentials of secondary and postsecondary students who enroll in career and technical education programs with the skills, certifications, and credentials needed by employers in the labor markets served by the educational institutions; and (9)ensuring that the selection of skills, certifications, and credentials acquired by career and technical education students is guided by timely labor market information.. 
3.DefinitionsSection 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302) is amended by adding at the end the following:  (35)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given that term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). . 
4.AccountabilitySection 113(b)(2)(B)(iv) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2323(b)(2)(B)(iv)) is amended by striking , or high demand occupations or professions and inserting employment in in-demand industry sectors or occupations. 5.National activitiesSection 114(d) of the of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2324(d)) is amended— 
(1)in paragraph (2)(B)(iii)(II), by inserting in in-demand industry sectors or occupations after critical); and  (2)in paragraph (4)(A)(i)(V), by striking occupations in high skill, high wage, or high demand business and industry and inserting high skill, high wage employment in in-demand industry sectors or occupations.  
6.Occupational and employment informationSection 118(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2328) is amended— (1)in paragraphs (1) and (3), by striking , or high demand occupations each place it appears and inserting employment in in-demand industry sectors or occupations; and 
(2)in paragraph (4), by striking , or high demand occupations in current or emerging professions and inserting employment in in-demand industry sectors or occupations,.  7.State planSection 122(c) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342(c)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (A)(ii), by inserting and careers in in-demand industry sectors or occupations after in postsecondary education; 
(B)in subparagraph (H), by striking entry into high skill, high wage, or high demand occupations in current or emerging occupations and inserting for employment in in-demand industry sectors or occupations; and  (C)in subparagraph (I)(iii), by striking employment in high skill, high wage, or high demand occupations and inserting high skill, high wage employment in in-demand industry sectors or occupations;  
(2)in paragraph (4), by inserting or into high skill, high wage employment in in-demand industry sectors or occupations after higher education; (3)in paragraph (9)(C), by striking , or high demand occupations and inserting employment in in-demand industry sectors or occupations; and  
(4)in paragraph (18), by striking , or high demand occupations and inserting employment in in-demand industry sectors or occupations.  8.State leadership activitiesSection 124 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2344) is amended— 
(1)in subsection (b)— (A)in paragraph (1), by striking , or high demand occupations and inserting employment in in-demand industry sectors or occupations;  
(B)in paragraph (2)(C), by inserting , equipment, after internships; (C)in paragraph (5), by striking occupations and inserting employment in in-demand industry sectors or occupations; 
(D)by redesignating paragraphs (7) through (9) as paragraphs (8) through (10), respectively;   (E)in paragraph (9) (as so redesignated), by striking , or high demand and inserting employment in in-demand industry sectors or; and 
(F)by inserting after paragraph (6) the following:  (7)analyzing labor market information collected by State agencies, Federal agencies, workforce investment boards, or other third-party organizations engaged in labor market research in order to ensure that programs of study in career and technical education align with labor market needs;; and 
(2)in subsection (c)— (A)in paragraph (1)— 
(i)in subparagraph (A), by inserting , and encouraging secondary students to pursue dual enrollment coursework as well as industry licenses, certificates, and other postsecondary credentials after degree; and (ii)in subparagraph (B), by striking occupations and inserting employment in in-demand industry sectors or occupations; and  
(B)in paragraph (9), by striking , or high demand occupations and inserting employment in in-demand industry sectors or occupations.  9.Local plan for career and technical educationSection 134(b)(8)(C) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2354(b)(8)(C)) is amended by striking , or high demand and inserting employment in in-demand industry sectors or. 
10.Local uses of fundsSection 135 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355) is amended— (1)in subsection (b)(9), by striking , or high demand and inserting employment in in-demand industry sectors or; and  
(2)in subsection (c)(12) by striking , or high demand and inserting employment in in-demand industry sectors or.   